14040
DETAILED ACTION

Status of Claims

This action is in reply to the application filed on September 8, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Swoboda (DE102016015434 A1).

Claim 1
Swoboda discloses the following limitations:

A weighing device with which a visitor or a salesclerk performs weighing, the weighing device comprising: (see at least figure 2).

a weighing tray on which a product is placed; (see at least figure 2 and paragraph 0032).

a weighing unit weighing the product placed on the weighing tray; (see at least figure 2 and paragraph 0032).

an input unit receiving an input operation of the visitor or the salesclerk; (see at least figure 2-touchscreens 14 & 15 and paragraphs 0018 & 0032).

a display unit displaying information for the visitor or the salesclerk; (see at least figure 2-displays 14 &15  and paragraphs 0018 & 0032).

a label issuing unit capable of issuing a label on which an accounting identification code of the product based on a weighing result of the weighing unit is printed; (see at least Figure 2 –printer 21 and paragraph 0032).

and an output control unit controlling the label issuing unit and the display unit based on the input operation with respect to the input unit, wherein the output control unit is configured to execute first processing in which the label issuing unit issues the label in response to a first input operation of the visitor (see at least Figure 2 –printer 21 and paragraph 0032).

and second processing in which the display unit displays the accounting identification code in response to a  second input operation of the salesclerk without causing the label issuing unit to issue the label (see at least Figure 2,  and paragraphs 0023 & 0032-no need to print a receipt).


Claim 2
Furthermore, Swoboda discloses the following limitations:

wherein the display unit is a touch panel, (see at least figure 2-touchscreens 14 & 15 and paragraphs 0018 & 0032).
wherein the first input operation is the input operation of touching an image showing a label printing button displayed on the touch panel, (see at least Figure 2 –printer 21 and paragraph 0032).
and wherein the second input operation is the input operation of touching an image showing a product name display field displayed on the touch panel (see at least paragraphs 0036).






Claim 3

Furthermore, Swoboda discloses the following limitations:

The weighing device wherein the output control unit ends execution of the second processing when a state in which the display unit displays the accounting identification code while the second processing is executed in response to the second input operation has continued for a certain period of time (see at least Figure 2,  and paragraphs 0023 & 0032-no need to print a receipt).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4  and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda (DE102016015434 A1) in view of Intek J (https://edeliveryapp.com/sunmi-v2-pos-integration-with-online-ordering-system).

Claim 4

Swoboda discloses the use of the displayed accounting identification code with a smatphone (see at least paragraphs 0013-0014, 0017 and 0018).  The devices in the sales facility are connected to one another via a network (see at least paragraph 0005).  The system is further adapted to perform online invoicing (see at least paragraphs 0011 and 0039).  Swoboda does not explicitly discloses remote order processing, however the android based “Sunmi V2 Pro” released in 2018, receives online orders from customers, prints detailed statements and comprises a bar code scanner for scanning bar codes or 2D codes for the identical purpose described in the application.

the remote order processing system comprising:

a reading unit reading the accounting identification code for the product related to the remote order displayed by the display unit in response to the second input operation of the salesclerk; and (see at least page 2).

a detailed statement issuing unit issuing a detailed statement of the remote order in accordance with a reading result of the accounting identification code of the reading unit (see at least page 2).

	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the weighting system discloses by Swoboda with the Sunmi v2 pos in order to provide online ordering and increase efficiency.  “The users can switch between label printing and receipt printing mode with ease as per requirement” (Intek J-page 2).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



As per claims 5-8, claims 5-8 recite substantially similar limitations to claims 1-4 and are therefore rejected using the same art and rationale set forth above.    

	



CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687